Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT BETWEEN EAST WEST BANK AND             

 

WHEREAS, EAST WEST BANK (the “Company”), has previously entered into an
Employment Agreement (the “Agreement”) with                    (the
“Executive”);

 

WHEREAS, the Company desires to amend the Agreement as set forth below;

 

NOW, THEREFORE, the following amendments are hereby adopted effective as of the
date set forth below:

 


1.                                       THE DEFINITION OF “CHANGE OF CONTROL”
IN SECTION 7.5 OF THE AGREEMENT IS HEREBY AMENDED TO ADD AT THE END THEREOF THE
FOLLOWING:


 

Notwithstanding the foregoing, no event shall constitute a Change of Control for
purposes of this Plan if it is not a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets thereof, within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder.

 

2.                                       The following Section 8.10 is hereby
added to the Agreement:

 

Section 8.10                                Compliance with Internal Revenue
Code Section 409A.

 

(a)                                  Unless otherwise expressly provided, any
payment of compensation by Company to the Executive, whether pursuant to this
Agreement or otherwise, shall be made within two and one-half months (2½ months)
after the end of the later of the calendar year or the Company’s fiscal year in
which the Executive’s right to such payment vests (i.e., is not subject to a
substantial risk of forfeiture for purposes of Code Section 409A”).  Such
amounts shall not be subject to the requirements of subsection (a) above
applicable to “nonqualified deferred compensation.”

 

(b)                                 All payments of “nonqualified deferred
compensation” (within the meaning of Code Section 409A are intended to comply
with the requirements of Code Section 409A, and shall be interpreted in
accordance therewith.  Neither party individually or in combination may
accelerate any such deferred payment, except in compliance with Code
Section 409A, and no amount shall be paid prior to the earliest date on which it
is permitted to be paid under Code Section 409A.  Payments determined to be
“nonqualified deferred compensation” payable following termination of employment
shall be paid only after the earlier of (i) the last day of the sixth (6th)
complete calendar month following such termination of employment, or (ii) the
Executive’s death, consistent with and to the extent necessary to meet the
requirements Code Section 409A without the imposition of excise taxes.  Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum on the earliest date permitted under Code Section 409A in order to
catch up to the original payment schedule.  Notwithstanding anything herein to
the contrary, no amendment may be made to this Agreement if it would cause the
Agreement or any payment hereunder not to be in compliance with Code
Section 409A.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Section (b) above shall not apply to that
portion of any amounts payable upon termination of employment which shall
qualify as “involuntary severance” under Section 409A because such amount does
not exceed the lesser of (1) two hundred percent (200%) of the Executive’s
annualized compensation from the Company for the calendar year immediately
preceding the calendar year during which the Date of Termination occurs, or
(2) two hundred percent (200%) of the annual limitation amount under Code
Section 401(a)(17) (the maximum amount of compensation that may be taken into
account for purposes of a tax-qualified retirement plan) for the calendar year
during which the Date of Termination occurs.

 

(d)                                 All benefit plans, programs and policies
sponsored by the Company are intended to comply with all requirements of Code
Section 409A or to be structured so as to be exempt from the application of Code
Section 409A.  All expense reimbursement or in-kind benefits provided under this
Agreement or, unless otherwise specified, under any Company program or policy
shall be subject to the following rules: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided during one calendar year may not
affect the benefits provided during any other year; (ii) reimbursements shall be
paid no later than the end of the calendar year following the year in which the
Executive incurs such expenses, and the Executive shall take all actions
necessary to claim all such reimbursements on a timely basis to permit the
Company to make all such reimbursement payments prior to the end of said period,
and (iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
this       day of                       , 2008.

 

 

EAST WEST BANK

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

2

--------------------------------------------------------------------------------